department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date fsa-n-160624-01 cc it a uilc internal_revenue_service national_office technical assistance memorandum for associate area_counsel small_business self-employed area st louis cc sb stl from associate chief_counsel income_tax and accounting subject sale of missouri tax_credits this chief_counsel_advice provides a response to your memorandum forwarded by an e-mail dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 does a taxpayer realize income with respect to the issuance of a transferable state of missouri remediation tax_credit what are the tax consequences when the taxpayer sells the tax_credit to a third party conclusion sec_1 the issuance of the credit by itself does not result in gross_income to a taxpayer and is not otherwise treated as a payment by the state if the credit is applied to the taxpayer’s state tax_liabilities it will simply reduce the amount of any otherwise allowable deduction for state tax_liabilities the taxpayer has no basis in the credit therefore the gain is equal to the amount_realized the gain is ordinary gain because the credit is not property for purposes of sec_1221 fsa-n-160624-01 facts the state of missouri offers a number of incentives and assistance for the redevelopment of commercial and industrial sites abandoned due to contamination caused by hazardous substances the missouri department of natural_resources dnr administers a voluntary clean-up program vcp the vcp provides oversight to property owners and other persons having an interest in a piece of property who want to clean up hazardous_substance releases under the vcp if a property owner complies with dnr’s requirements dnr will issue a certificate of completion or a no further action letter a clean letter at the completion of the project this program provides some limited_liability to the property owner against future claims related to environmental contamination see generally to mo ann stat west participation in the vcp is a prerequisite to participation in missouri's brownfield redevelopment program the missouri department of economic development ded administers the brownfield redevelopment program the purpose of this program is to provide assistance and incentives for the redevelopment of commercial and industrial sites abandoned or underutilized due to contamination caused by hazardous substances see generally sec_447 to mo ann stat west as part of the brownfield redevelopment program sub sec_3 of sec_447 provides for a remediation tax_credit for up to percent of the costs of materials supplies equipment labor professional engineering consulting and architectural fees permitting fees and expenses demolition and asbestos abatement and direct utility charges for performing voluntary remediation activities for preexisting hazardous_substance contamination and releases these costs include the costs of performing operation and maintenance of the remediation equipment at the property beyond the year in which the systems and equipment are built and installed at the eligible project and the costs of performing the voluntary remediation activities over a period not in excess of four tax years following the year in which the system and equipment were first put into use at the eligible project to qualify the remediation activities must be the subject of a plan approved by the dnr the credit does not include any costs associated with the materials on the state’s website mention that the average length of time from receipt of the application to issuance of the clean letter i sec_12 months and about percent of the sites have taken less than months to complete the director of ded may with the approval of the director of dnr extend the tax_credits allowed for performing voluntary remediation maintenance activities in increments of three-year periods not to continued fsa-n-160624-01 ongoing operational environmental compliance of the facility or remediation costs arising out of spills leaks or other releases arising out of the ongoing business operations of the facility the credit is limited to the lesser_of the eligible costs the economic benefit to the state from the clean-up project or the amount necessary to induce the owner to proceed with the project as determined by the ded sub sec_3 of sec_447 provides that no more than percent of earned remediation tax_credits may be issued when the remediation costs are paid and the remaining percentage may be issued when the dnr issues a clean letter subsection of sec_447 provides that taxpayers claiming the remediation tax_credit are required to file all applicable tax_credit applications forms and schedules during the taxpayer's tax period immediately after the tax period in which the eligible project was first put into use or during the taxpayer's tax period immediately after the tax period in which the voluntary remediation activities were performed it is our understanding that the practice in missouri is a claim as you go standard in other words a claim for a remediation tax_credit can be made and often is made in the year of the expenditure the remediation tax_credit can be used to offset the state_income_tax excluding the withholding_tax corporation franchise tax or financial_institution tax the remediation tax_credit may be taken in the same tax_year in which it is received or it may be taken over a period not to exceed twenty years sub sec_3 of sec_447 mo ann stat in the case of a taxpayer that is a partnership or an s_corporation as defined in sec_1361 of the internal_revenue_code the remediation tax_credit is allowed to the partners of the partnership or the shareholders of the s_corporation in proportion to their share of ownership sub sec_11 of sec_447 mo ann stat the recipient of a remediation tax_credit may assign sell or transfer in whole or in part the credit to any other person to perfect the transfer of a credit the original recipient files a form with the ded the ded then issues a new certificate to the credit transferee the number of tax periods during which the transferee may subsequently claim the credit shall not exceed twenty tax periods less the number of tax periods the transferor previously held the credit before the transfer occurred subsection of sec_447 mo ann stat there is a market for the transfer of remediation and other transferable tax_credits based on information provided to the service the market price generally reflects continued exceed five consecutive three-year periods fsa-n-160624-01 between to percent of the face_amount of the credit it is our understanding that there are brokers who facilitate the market law and analysi sec_1 issuance of credit sec_61 of the code provides generally that gross_income means all income from whatever source derived except as otherwise provided in subtitle a sec_1_61-1 of the income_tax regulations provides in part that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services generally a state tax_credit to the extent that it can only be applied against the recipient’s current or future state tax_liability is treated for federal_income_tax purposes as a reduction or potential reduction in the taxpayer’s state tax_liability the amount of the credit is not included in the taxpayer’s federal gross_income or otherwise treated as a payment from the state and is not deductible as a payment of state tax under sec_162 or sec_164 cf revrul_79_315 1979_2_cb_27 holding iowa income_tax rebate similarly an accrual-basis taxpayer is not required to take the value of such future tax_credits into income the credits will simply reduce the taxpayer's otherwise-deductible tax_liabilities as and if they accrue see snyder v united_states 894_f2d_1337 6th cir a similar approach generally applies in the case of a refundable state tax credit- that is a credit that is paid to the taxpayer as a refund to the extent it exceeds tax_liability refundability does not cause the entire credit to be treated as a payment by the state instead the portion of the credit that is applied to reduce tax is still treated as a reduction in tax only the portion that is actually refunded is treated as a state payment includable in income unless some other exclusion applies the missouri remediation tax_credit differs somewhat from the types of state credits described above because it is transferable it may be applied against one of several state taxes or at the taxpayer's option transferred for value in a functioning a payment from the state is not necessarily includable in income for example depending on the circumstances it might be excluded as a general welfare payment a reimbursement of a deductible expense a rebate that reduces basis a contribution_to_capital under sec_118 etc as this example demonstrates the fact that excess_credits in a given year may be carried to other years does not cause the credit to be treated as a payment from the state the term refundable is normally applied to describe such credits even though the payment is not a refund of something the taxpayer originally paid the state fsa-n-160624-01 market since transferability is one attribute of property this feature suggests that the issuance of the credit should be treated for federal_income_tax purposes as the receipt from the state of property-the fair_market_value of which assuming no exclusion applies would be includable in income in our view however the existence of the right of transferability without more does not change the tax treatment relative to the other types of state tax_credits described above accordingly the remediation tax_credit retains its character as a reduction or potential reduction in state tax_liability unless and until it is actually sold to a third party the receipt and use of the remediation tax_credit by the original recipient can be illustrated by the following example assume that during year a cash-basis taxpayer receives a credit of dollar_figurex further assume that the taxpayer uses the entire credit to offset a state_income_tax liability of dollar_figurex either in year or a later year in this scenario the taxpayer has incurred and paid only dollar_figurex of state taxes and therefore could deduct only dollar_figurex under sec_162 or perhaps sec_164 assuming the payment otherwise qualified for the deduction the taxpayer has no income with respect to the receipt of the dollar_figurex credit in any year similarly the credit is not treated as a reimbursement and has no effect on the federal tax treatment of the remediation expenditures upon which it is based sale of credit to a third party a gain from disposition of credit sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 and the loss shall be the excess of the adjusted_basis over the amount_realized sec_1001 defines the amount_realized from the sale_or_other_disposition of property as the sum of any money received plus the fair_market_value of any property received sec_1001 provides that except as otherwise provided in subtitle a of the code the entire amount of the gain_or_loss on the sale_or_exchange of property shall be recognized see also sec_1_1001-1 the taxpayer would then have a tax_cost_basis in the credit equal to its fair_market_value subsequent sale of the credit would result in gain_or_loss and use of the credit to reduce tax would be treated as a sale of the credit with the sales proceeds used to pay the tax we note that we believe the credit does not represent compensation_for remediation services performed by the taxpayer if it did that might affect our analysis and conclusion we also do not imply that the result would necessarily be the same if transferability were combined with other features such as refundability note that this discussion concerns the tax treatment of the original recipient of the credit the federal tax treatment of a credit transferee is beyond the scope of this memorandum fsa-n-160624-01 if a taxpayer who received a remediation tax_credit transfers all or a portion of the credit for value the transaction is a disposition of the credit under sec_1001 initially to determine the amount of any gain we must determine what amount is used as the credit's basis sec_1012 provides generally that the basis_of_property shall be the cost of the property sec_1_1012-1 defines cost to be the amount_paid for the property in cash or other_property the taxpayer paid nothing for the credit and the taxpayer has no tax_cost_basis in the credit because it was not previously includable in gross_income when the credit was issued consequently the credit has a zero basis and the gain equals the amount_realized the taxpayer's gain is consideration received from a third party for the transfer of the credit it is not a reimbursement or partial reimbursement of the costs upon which the credit was originally based and is not excludable from income b character of gain generally in order for gain to qualify as capital_gain the transaction must involve the sale_or_exchange as defined in sec_1222 of a capital_asset as defined in sec_1221 in addition in order to qualify for favorable long-term_capital_gains rates under sec_1222 the asset must have been held for more than one yeardollar_figure sec_1221 defines the term capital_asset as property held by the taxpayer regardless of the taxpayer's trade_or_business unless the property meets one of eight listed exceptions sec_1_1221-1 states the term 'capital assets' includes all classes of property not specifically excluded by sec_1221 in the present case none of the listed exceptions in sec_1221 appears to apply however despite sec_1221's apparent broad definition of capital_asset the supreme court has stated it is evident that not everything which can be called property in the ordinary sense and which is outside the statutory exclusions qualifies as a capital_asset rather the term ‘capital asset’ is to be construed narrowly in accordance with the purpose of congress to afford capital-gains treatment only in situations typically involving the realization of appreciation in value accrued over a substantial period of time and thus to ameliorate the hardship of taxation of the entire gain in one year 364_us_130 citing 287_us_103 accordingly we do not mean to imply that the gain would be excludable from income as a reimbursement the remediation costs incurred by the taxpayer would generally be capital expenditures and a non-rebate reimbursement of a capital_expenditure is generally includable in gross_income see eg 135_f2d_114 9th cir revrul_84_67 1984_1_cb_28 presumably in many cases it will not be significant whether or not the disposition of a remediation tax_credit is the sale_or_exchange of a capital_asset because taxpayers who plan to sell the credit will do so within a year fsa-n-160624-01 the court has held that certain interests that are concededly property in the ordinary sense are not capital assets id 313_us_28 unexpired lease 356_us_260 oil_payment rights dollar_figure in determining whether certain intangible rights should be considered property within the meaning of sec_1221 and sec_1231 the courts have considered a variety of factors including how the rights originated or were acquired whether the rights were treated as property for federal tax purposes when acquired whether the rights are incident to or create an estate in specific real or personal_property that is itself a capital_asset whether the rights represent income already earned or about to be earned whether the rights can appreciate in value over a period of years as the result of market forces whether significant investment risks are associated with the transferred rights and included in the transfer whether a market and a market price exists for the rights whether the transfer merely substituted the source from which the taxpayer otherwise would have received ordinary_income whether the rights primarily represented compensation_for past or future personal services whether the taxpayer parted with the totality of its rights or carved out a portion in some fashion and whether it is possible to assign a specific basis to the transferred rights no single factor or group of factors is dispositivedollar_figure a taxpayer who sells a remediation tax_credit has parted with all rights in the credit however as discussed above in connection with its original issuance the credit even though it is transferable primarily represents the right to a reduction or potential reduction in the holder’s tax_liability it is not incident to and does not create an estate in property that is itself a capital_asset while it does not represent compensation_for specific services it was issued as an incentive for the recipient to engage in remediation activities moreover in that sense it has already been earned unlike a right the value of which depends on further exploitation by the holder the only substantial contingency preventing realization of the value of the remediation tax_credit is that the holder or a potential transferee incur a tax_liability against which it can be applied although the credit is not a right to a stream of ordinary_income it is a right to reductions in tax_payments normally deductible from ordinary_income as a transferable asset the credit has a certain accordingly certain interests can be property for purposes of sec_1001 but still not qualify as a capital_asset under sec_1221 see eg 324_f2d_56 5th cir 304_f2d_125 2d cir 131_f2d_50 6th cir 84_tc_50 57_tc_15 acq 1973_2_cb_3 46_tc_559 acq 1967_2_cb_2 although most of the decided cases involve contract rights the analysis applies equally here fsa-n-160624-01 market_value that may fluctuate over time however as a credit against a state tax_liability it does not appreciate or depreciate and can be used at any time for its stated amount by any holder with a tax_liability finally the original issuance of the credit was not treated for federal tax purposes as a transfer of property includable in the recipient’s income the recipient has no tax cost or other basis in the credit no investment and no risk of loss balancing these factors we conclude that the remediation tax_credit is not property for purposes of sec_1221 accordingly the sale of the remediation tax_credit by the original recipient results in ordinary gain please call if you have any further questions about these issues associate chief_counsel income_tax and accounting by paul m ritenour chief branch
